
	
		II
		111th CONGRESS
		1st Session
		S. 1817
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2009
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To temporarily raise the limits on certain loans under
		  the Small Business Act and the Small Business Investment Act of 1958, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Emergency Loan
			 Relief Act of 2009.
		2.Temporary
			 increase in maximum loan amounts and use of refinances
			(a)In
			 general
				(1)Maximum amounts
			 for 7(a) loansSection 7(a)(3)(A) of the Small Business
			 Act (15 U.S.C. 636(a)(3)(A)) is amended by striking $1,500,000 (or if
			 the gross loan amount would exceed $2,000,000 and inserting
			 $4,500,000 (or if the gross loan amount would exceed
			 $5,000,000.
				(2)Maximum loan
			 amounts under 504 programSection 502(2)(A) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696(2)(A)) is amended—
					(A)in clause (i), by striking
			 $1,500,000 and inserting $4,000,000;
					(B)in clause (ii),
			 by striking $2,000,000 and inserting
			 $5,000,000;
					(C)in clause (iii),
			 by striking $4,000,000 and inserting
			 $5,500,000;
					(D)in clause (iv),
			 by striking $4,000,000 and inserting $5,500,000;
			 and
					(E)in clause (v), by
			 striking $4,000,000 and inserting
			 $5,500,000.
					(3)Maximum loan
			 limits under microloan programSection 7(m) of the Small Business Act (15
			 U.S.C. 636(m)) is amended—
					(A)in paragraph (1)(B)(iii), by striking
			 $35,000 and inserting $50,000;
					(B)in paragraph
			 (3)(E), by striking $35,000 each place it appears and inserting
			 $50,000; and
					(C)in paragraph
			 (11)(B), by striking $35,000 and inserting
			 $50,000.
					(4)Low interest
			 refinancing under the local development business loan
			 programSection 502(7) of the Small Business Investment Act of
			 1958 (15 U.S.C. 696(7)) is amended—
					(A)in subparagraph
			 (A), by inserting , including a financing that does not involve an
			 expansion of a small business concern, after under this
			 title; and
					(B)by adding at the
			 end the following:
						
							(C)Refinancing not
				involving expansionsIf the project for which a financing is
				approved under this title does not involve the expansion of a small business
				concern, any amount of existing indebtedness may be refinanced and added to the
				project cost if—
								(i)the total amount
				of the financing is not more than 80 percent of the value of the collateral for
				the financing;
								(ii)the small
				business concern has been in operation for all of the 2-year period ending on
				the date of the financing;
								(iii)the existing
				indebtedness was not incurred during the 2-year period ending on the date of
				the financing;
								(iv)the existing
				indebtedness is not subject to a guarantee by any Federal agency; and
								(v)in any case in
				which the Administrator determines that there will be an additional cost for
				making a loan that includes the refinancing of the existing indebtedness, the
				borrower agrees to pay a fee in an amount equal to the anticipated additional
				cost.
								.
					(5)Business
			 stabilization programSection 506(d) of division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
			 157) is amended by striking $35,000 and inserting
			 $50,000.
				(b)FeesDuring
			 the period beginning on the date of enactment of this Act and ending on January
			 1, 2011—
				(1)with respect to each loan guaranteed under
			 section 7(a) of the Small Business Act (15 U.S.C. 636(a)), the Administrator of
			 the Small Business Administration (in this subsection referred to as the
			 Administrator) shall, in lieu of the fees otherwise applicable
			 under paragraphs (23)(A) and (18)(A) of section 7(a) of the Small Business Act
			 (15 U.S.C. 636(a)), collect no fee;
				(2)the Administrator
			 shall, in lieu of the fee otherwise applicable under section 503(d)(2) of the
			 Small Business Investment Act of 1958 (15 U.S.C. 697(d)(2)) for an institution
			 described in subclause (I), (II), or (III) of section 502(3)(B)(i) of that Act
			 (15 U.S.C. 696(3)(B)(i)), for any loan guarantee or project subject to such
			 subsection, collect no fee; and
				(3)the Administrator
			 shall, in lieu of the fee otherwise applicable under section 503(d)(3) of the
			 Small Business Investment Act of 1958 (15 U.S.C. 697(d)(3)), collect no
			 fee.
				(c)Prospective
			 repeal
				(1)In
			 general
					(A)Maximum amounts
			 for 7(a) loansSection 7(a)(3)(A) of the Small Business
			 Act (15 U.S.C. 636(a)(3)(A)) is amended by striking $4,500,000 (or if
			 the gross loan amount would exceed $5,000,000 and inserting
			 $1,500,000 (or if the gross loan amount would exceed
			 $2,000,000.
					(B)Maximum loan
			 amounts under 504 programSection 502(2)(A) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696(2)(A)) is amended—
						(i)in clause (i), by striking
			 $4,000,000 and inserting $1,500,000;
						(ii)in
			 clause (ii), by striking $5,000,000 and inserting
			 $2,000,000;
						(iii)in clause
			 (iii), by striking $5,500,000 and inserting
			 $4,000,000;
						(iv)in clause (iv),
			 by striking $5,500,000 and inserting $4,000,000;
			 and
						(v)in clause (v), by
			 striking $5,500,000 and inserting
			 $4,000,000.
						(C)Maximum loan
			 limits under microloan programSection 7(m) of the Small Business Act (15
			 U.S.C. 636(m)) is amended—
						(i)in paragraph (1)(B)(iii), by striking
			 $50,000 and inserting $35,000;
						(ii)in
			 paragraph (3)(E), by striking $50,000 each place it appears and
			 inserting $35,000; and
						(iii)in paragraph
			 (11)(B), by striking $50,000 and inserting
			 $35,000.
						(D)Low interest
			 refinancing under the local development business loan
			 programSection 502(7) of the Small Business Investment Act of
			 1958 (15 U.S.C. 696(7)) is amended—
						(i)in
			 subparagraph (A), by striking , including a financing that does not
			 involve an expansion of a small business concern,; and
						(ii)by striking
			 subparagraph (C).
						(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 January 1, 2011.
				
